Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 1 of 9




                                 Exhibit 14
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 2 of 9


    1                        UNITED STATES DISTRICT COURT
                            Southern      DISTRICT OF FLORIDA
    2                       CIVIL ACTION NO. 0:20-cv-60416
    3
    4     TOCMAIL, Inc.,
    5                       Plaintiff,
    6     -vs-
    7     MICROSOFT CORPORATION,
    8                       Defendant.
          __________________________________/
    9
   10
                                     ZOOM REMOTE PROCEEDINGS
   11                                Friday, March 19, 2021
                                     10:07 a.m. - 2:55 p.m.
   12
   13            VIDEO TELECONFERENCE DEPOSITION OF MICHAEL WOOD
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23                       Taken on behalf of the Defendants before
          Robyn Maxwell, RPR, FPR, RSA, Notary Public in and for
   24     the State of Florida at Large, pursuant to Notice of
          Taking Deposition in the above cause.
   25

                                                                     Page 1

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 3 of 9


    1     is correct.

    2                Q.   Has TocMail ever created a malicious

    3     website?

    4                A.   Well, we wouldn't want -- no, because we

    5     wouldn't want some -- to accidentally cause somebody to

    6     be harmed.

    7                Q.   Yeah.    That's just what I thought.        So in

    8     this demonstration with Mr. Tunc what you're doing is

    9     having Safe Links redirect to a non-malicious site; true?

   10                A.   Yes, Safe Links was redirected to a

   11     non-malicious site.      Therefore, there was wasn't a log

   12     created on Microsoft's side.

   13                Q.   Right.    In other words, if it had been a

   14     known malicious website, then Safe Links would have trace

   15     reported it, correct?

   16                A.   If we redirected Safe Links to a known

   17     malicious website, Safe Links would have recorded that.

   18                Q.   All right.      But in your tests, you weren't

   19     checking for a malicious website, such as Mr. Tunc

   20     correctly says that Safe Links does, you were redirecting

   21     to a site that wouldn't harm anyone because you, TocMail,

   22     and you, Mr. Woods specifically, would never ethically

   23     put a malicious website out on the web, right?

   24                A.   Well, we were simulating the behavior on

   25     the Safe Links' side that an attacker does.           The attacker

                                                                    Page 56

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 4 of 9


    1     another page that says, "you just got hacked", right,

    2     that's the one with the little -- it's a -- it's your --

    3     your --

    4                A.    Oh, yeah, yeah, yeah.               It's just a --

    5     it's -- that part is illustrative.              The traffic itself is

    6     real.     That's actual traffic for how the traffic flows.

    7                Q.    Right.

    8                A.    The other stuff is just here -- here's what

    9     would happen in the real world, but we're not going to

   10     intentionally infect Mikail Tunc's phone with malware.

   11                Q.    So -- so in the video, and in the example,

   12     just so we're clear and the jury's clear, Safe Links

   13     didn't allow any malicious content to reach the user,

   14     right?

   15                A.    That is correct.         And we would not dare

   16     state -- use the video in any manner that communicates

   17     that sentence.

   18                Q.    Okay.    So let's see.         I want to -- I want

   19     to sort of look at your -- and again, I apologize.                    I

   20     think I managed to get my outline well out of order, but

   21     we're chopping through it.

   22                      You're -- you're aware of the marketplace,

   23     the competitive market, for cyber security, right?

   24                A.    In general, I mean.           I -- it's so big I

   25     would have to know specifically what segment you're

                                                                         Page 103

                                    Veritext Legal Solutions
                                         346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 5 of 9


    1     that Proofpoint didn't test its competitors' claims, do

    2     you?

    3              A.      I didn't say that it didn't, so --

    4              Q.      And you've talked to no one at Proofpoint

    5     about this case or this technology, correct?

    6              A.      That is correct.

    7              Q.      So let's -- let's look at Proofpoint

    8     because Proofpoint has secure email gateways.

    9                      How many of Proofpoint's email security

   10     related customers were already TocMail customers when

   11     this lawsuit was filed?

   12                      So between October of '19 and February 26th

   13     of 2020, how many email customers from Proofpoint were

   14     using TocMail?

   15              A.      Well, you know, we have zero users so,

   16     therefore, the answer is zero.

   17              Q.      Okay.   And do you know if any of the

   18     Proofpoint email security related customers had engaged

   19     their TocMail trial when this lawsuit was filed against

   20     Microsoft?

   21              A.      I do not know.

   22              Q.      Had -- has TocMail engaged in any kind of

   23     advertising campaign directed at Proofpoint customers?

   24     In other words, your Google ad word search, was that

   25     directed at, for example, professionals at Proofpoint?

                                                                   Page 113

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 6 of 9


    1     Would they be part of the included group?

    2                A.   Would they be interested in stopping

    3     pfishing?

    4                Q.   Would they be --

    5                A.   Yeah.    Yeah.

    6                Q.   Okay.    All right.        So same question for

    7     Mimecast, which appears in the group.               You know Mimecast

    8     well?

    9                A.   I do.

   10                Q.   Okay.    So how many of Mimecast's email

   11     security customers were TocMail's customers at the time

   12     this lawsuit was filed?

   13                A.   None.

   14                Q.   So you had advertised and marketed in a way

   15     that should have tripped the attention of Mimecast,

   16     correct?

   17                A.   Tripped -- brought them to the website,

   18     yes.

   19                Q.   Okay.    And they did not, to your knowledge

   20     -- no one from Mimecast engaged in a trial of TocMail,

   21     correct?

   22                A.   That is also correct.

   23                Q.   So what about Sysco?           Did you have any

   24     customers from Sysco target -- would Sysco be a company

   25     interested in stopping pfishing who was a target of

                                                                      Page 114

                                   Veritext Legal Solutions
                                        346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 7 of 9


    1     your -- your ads?

    2                A.       Yes.

    3                Q.       And so far, have any Sysco related

    4     customers used TocMail service?

    5                A.       No.

    6                Q.       Google is another company with a secure

    7     email gateway; true?

    8                A.       I don't think so.

    9                Q.       Gmail isn't?       I'm just curious.

   10                A.       No.    Gmail, to the best of my knowledge,

   11     Gmail relies on more like Vade Secure and external

   12     parties.        They -- they don't -- Google's a company that

   13     freely acknowledges that they don't have a solution to

   14     cloaking and they rely on third parties to provide, I

   15     believe -- it may have changed recently, but when I was

   16     doing the research for the lawsuit and the research for

   17     my expert report, I -- I looked for and couldn't find --

   18     again, that doesn't mean it doesn't exist, it just means

   19     that my research didn't uncover it.                     I was trying to find

   20     something similar to a Google offer -- a Google

   21     offered -- excuse me, there's certain consonants that I

   22     struggle with.

   23                         That something offered.               He didn't -- they

   24     did not offer any secure email gateway.                     And even the --

   25     I think they recently introduced into the mobile a form

                                                                            Page 115

                                       Veritext Legal Solutions
                                            346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 8 of 9


    1     time.

    2                Q.     In 2015 there was no solution to stopping

    3     pfishing campaigns, right?

    4                A.     There's no solution to stop pfishing

    5     campaigns.      There's -- there's -- to stop all pfishing

    6     campaigns?      I -- that's a -- that's a broad -- forgive

    7     me; the reason why I qualify everything is I am under

    8     oath and I want to make sure that everything that I say

    9     is clear -- clear and accurate.

   10                       So when you say -- so when you say -- I

   11     just want to explain because you keep referring to me

   12     soft balling and I'm -- I think I understand what you

   13     think I'm trying to do.        It's just, I'm trying to speak

   14     clearly.

   15                       So stopping all pfishing campaigns,

   16     pfishing would include -- so was there a solution in 2015

   17     to stop all pfishing campaigns, no.

   18                Q.     Okay.   Do you believe that TocMail is that

   19     solution?

   20                A.     To stop pfishing campaigns -- the vast

   21     majority of pfishing campaigns, I do believe URL based

   22     email pfishing and email links to pfishing sites, the

   23     vast majority of the time, yes, TocMail takes that off

   24     the table.

   25                Q.     All right.     You're being careful, and I

                                                                   Page 126

                                    Veritext Legal Solutions
                                         346-293-7000
Case 0:20-cv-60416-AMC Document 100-14 Entered on FLSD Docket 07/09/2021 Page 9 of 9


    1     notice that you said the vast majority, not all, correct?

    2              A.     Do we stop cloaking for those situ- -- do

    3     we stop the cloaking based ones?

    4                     Can you use TocMail to stop the cloaking

    5     based pfishing 100 percent of the time, email pfishing

    6     links 100 percent of the time, neutralize it -- can you

    7     use TocMail, and that's why I said, I'm not soft balling,

    8     I'm trying to get specific to make sure I'm answering

    9     specifically what I'm saying.

   10                     Can you use TocMail to neutralize

   11     100 percent of the email pfishing links -- to the

   12     cloaking -- I'm sorry, the cloaking links for pfishing?

   13                     I cannot think of an exception to that rule

   14     with pfishing being going to the top brands like

   15     PayPal -- imitating the top brands.                 For that slice of

   16     the world, TocMail, a hundred percent.

   17              Q.     Okay.    Let's go to page 88, please, in this

   18     email.

   19                     So here you see a set -- setting forth

   20     common types of pfishing.        And if you'll scroll down --

   21     and you said you're intimately familiar with this

   22     document, correct?

   23              A.     I am.

   24              Q.     All right.

   25              A.     This is from the Advanced Start Protection

                                                                        Page 127

                                   Veritext Legal Solutions
                                        346-293-7000
